ENGEL, Circuit Judge,
dissenting in part and concurring in part.
I respectfully dissent from Part I of Judge Weick’s opinion. I would adopt in full as the law of this circuit the rationale expressed in the Tax Court in the dissenting opinion of Judge Goffe, Davis v. Commissioner, 74 T.C. 881, 911 (1980).
I agree with Judge Weick that recently enacted section 1026 of the Deficit Reduction Act of 1984 clearly governs the 1972 transfers by Joe C. Davis and compels our affirmance of the Tax Court’s ruling in this respect. I therefore concur in Part II of Judge Weick’s opinion.